DISSENTING OPINION BY
Judge FRIEDMAN.
I respectfully dissent. The majority holds that the State Board of Physical Therapy (Board) properly sanctioned David A. Korch, P.T., (Korch) for unprofessional conduct under section 11(a)(6) of the Physical Therapy Act1 (Act). In so holding, the majority concludes that Korch’s removal of patient records from a hospital in order to complete them constitutes the practice of physical therapy, rather than the practice of an administrative function. For the following reasons, I cannot agree.
. Section 11(a)(6) of the Act permits the Board to sanction a physical therapist for unprofessional conduct, which includes “any departure from or the failure to conform to the minimal standards of acceptable and prevailing physical therapy practice.” 63 P.S. § 1311(a)(6). Section 11(a)(6) is penal in nature and, thus, must be strictly, construed. Kepler v. State Board of Physical Therapy, 720 A.2d 496 (Pa.Cmwlth.1998). In Kepler, we stated that nothing in the language of section 11(a)(6) could reasonably be interpreted to mean that the General Assembly intended for the Board to regulate the administrative practices of physical therapists. Id. Rather, the General Assembly intended for the Board to discipline conduct which departs from the minimally accepted standards prevailing in the physical therapy profession “to the extent that it relates to the level of care provided to a patient.”2 Id. at 499 (emphasis added).
Here, Korch removed patient records from a hospital because he was unable to complete the documentation at the hospital. Because we must strictly construe section 11(a)(6) of the Act, I would con-*949elude that the removal of patient records from a hospital by the treating physical therapist for the purpose of completing his or her documentation of treatment relates to an administrative function, not the level of care provided to the patient.
Indeed, in Kepler, this court specifically held that section 11(a)(6) did not apply to the untimely submission of patient treatment records. The majority attempts to distinguish Kepler based on the fact that the physical therapist in Kepler was an independent contractor and Korch was a hospital employee. (Majority op. at-, 900 A.2d at 946-47.) However, I cannot accept the validity of this distinction because it would mean that section 11(a)(6) has one meaning for physical therapists who are employees and another for physical therapists who are independent contractors.
The majority also points out that, in the event of a medical emergency, the inability to locate a patient’s records at a hospital could have catastrophic consequences for the patient; thus, the removal of patient records from a hospital, for whatever reason, relates to the quality of care given to a patient. (Majority op. at-, 900 A.2d at 947.) However, the same would be true in the event of a medical emergency where an independent contractor failed to submit timely treatment records; those records could contain information that is pertinent to the emergency. In fact, many different types of administrative errors could have dire consequences for a patient in the event of a medical emergency. However, pursuant to Kepler, a negligent administrative practice is not a negligent practice of physical therapy.
Accordingly, I would reverse.

. Act of October 10, 1975, P.L. 383, as amended, 63 P.S. § 1311(a)(6).


. Section 2 of the Act defines "physical therapy” as follows:
[T]he evaluation and treatment of any person by the utilization of the effective properties of physical measures such as mechanical stimulation, heat, cold, light, air, water, electricity, sound, massage, mobilization and the use of therapeutic exercises and rehabilitative procedures including training in functional activities, with or without assistive devices, for the purpose of limiting or preventing disability and alleviating or correcting any physical or mental conditions, and the performance of tests and measurements as an aid in diagnosis or evaluation of function.
63 P.S. § 1302.